ORDER

PER CURIAM.
Laron Swopes (“Movant”) appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, Movant argues the motion court clearly erred in denying his motion as his trial counsel was ineffective during the penalty phase for failing to object to: (1) inadmissible testimony that other members of a gang Movant associated with had been arrested for various crimes; and (2) improper argument by the prosecutor during penalty-phase closing argument.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).